





Exhibit 10.51




NEW JOB SUMMARY
FOR
PETER COOKE


DATE:
December 7, 2018



POSITION:
President, Emerging Markets, Australia and Japan

    
REPORTING TO:
Kevin Cordell    



SALARY:
$407,000.00 (USD) annual salary, less withholdings for Australian taxes and
other legally mandated withholdings. This amount will not be eligible for merit
increases for the first two years in the new role.



PAY FREQUENCY:
Bi-Weekly



EMPLOYEE
INCENTIVE PLAN:
You remain eligible to participate in the Employee Incentive Plan with a target
payout of 55% of your eligible earnings. The actual payout for this period will
be dependent upon business performance as well as your individual performance.
This target rate will be re-evaluated after the first year in the new role.



EQUITY:
Subject to Board of Directors approval and the terms of the Company’s equity
incentive plan, you will be eligible for an equity grant under our long-term
incentive grant guidelines.  The target grant for your role is 100% of base
salary, but your actual equity grant may be above or below your target depending
on, among other factors, final recommendation and approval by the Board and
shares available under our equity incentive plan.



BENEFITS:
You will be eligible for Wright Medical’s Australian benefits package, including
the Superannuation contribution, health benefits and auto allowance of $20,000
(AUD) per year.



RELATIONSHIP TO
OTHER AGREEMENTS:
Your acceptance below will evidence your agreement and acknowledgement that,
except for your new position, this letter agreement does not constitute a
contract of employment for a specific term, you remain an employee at will, and
this letter agreement does not change or modify any other existing agreements
between you and the Company or any subsidiary, including, without limitation,
the Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement effective October 1, 2015, Indemnification Agreement effective
October 1, 2015, Separation Pay Agreement effective October 1, 2015 (“SPA”), as
modified by that certain letter agreement dated as of June 8, 2016 (the “2016
Relocation Agreement”), and that certain letter agreement dated as of May 9,
2018 (the “May 2018 Letter Agreement”), which agreements will remain in full
force and effect in accordance with their existing terms; provided, however,
that effective as of January 1, 2019, the Relocation Letter attached as
Attachment 1 to the 2016 Relocation Agreement and the Company’s provision of
benefits to you thereunder, shall terminate.



Pursuant to the 2016 Relocation Agreement and the May 2018 Letter Agreement, and
in light of your receipt of the Retention Payment as provided therein, you will
not be eligible to receive any further severance or other payments upon
separation from service from





--------------------------------------------------------------------------------





the Company, irrespective of the reason for the separation of service, and
irrespective of whether the separation is voluntary, involuntary, for cause,
without cause or for alleged “good reason.”


EFFECTIVE DATE:
January 1, 2019    



Congratulations on your new opportunity as President, Emerging Markets,
Australia & Japan. I believe this role offers a unique opportunity for you to
help us build a successful enterprise with a Team that is committed to our
Customers, Employees, and Shareholders. I have no doubt Wright will continue to
be a vehicle for growth, excitement, and success and that your contributions
will be many and meaningful.


Kindest Regards,




/s/ Robert J. Palmisano
Robert J. Palmisano
President and Chief Executive Officer




I, Peter Cooke, accept this offer of employment and agree to the terms and
conditions outlined in this letter.




/s/ Peter Cooke                             December 8, 2018
Executive Signature                            Date







